Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JP-2010173459), using the applicant provided original document and attached translation.
Regarding claim 1, Nakamura teaches:
A tyre for a motorcycle for rough terrain ([0002]; Fig. 1, #10) comprising a tread portion ([0004]; Fig. 1, #26), wherein 
in a region between at least one of tread edges ([0017]; Fig. 2, #20) of the tread portion and a tyre equator ([0021]; Fig. 2, #24), the tread portion is provided with a plurality of middle blocks arranged between the tyre equator and the one of the tread edges, a plurality of shoulder blocks arranged on an outer side in a tyre axial direction of the middle blocks, and tie bars each connecting between one of the middle blocks and its adjacent one of the shoulder blocks (Fig. 2; Image 1), 
the plurality of the shoulder blocks include first shoulder blocks whose outer ends in the tyre axial direction of ground contacting surfaces thereof form the one of the tread edges and second shoulder blocks whose outer ends in the tyre axial direction of ground contacting surfaces thereof arranged on an inner side in the tyre axial direction of the one of the tread edges (Fig. 2; Image 1), and 
the tie bars include first tie bars each connecting between one of the middle blocks and its adjacent one of the first shoulder blocks and second tie bars each connecting between one of the middle blocks and its adjacent one of the second shoulder blocks (Fig. 2; Image 1).





    PNG
    media_image1.png
    883
    808
    media_image1.png
    Greyscale



























Image 1: Nakamura Fig. 2

Regarding claim 2, Nakamura teaches the limitations of claim 1, which claim 2 depends on. Nakamura further teaches:
wherein each of the second tie bars is connected with one of the middle blocks with which any of the first tie bars is not connected (Fig. 2; See Image 1 above).

Regarding claim 6, Nakamura teaches the limitations of claim 1, which claim 6 depends on. Nakamura further teaches:
wherein the tread portion is provided with a plurality of the first tie bars, and in at least one of the plurality of the first tie bars, a width in a direction perpendicular to a longitudinal direction thereof gradually increases from one of the middle blocks connected therewith to one of the first shoulder blocks connected therewith (Fig. 2, See Image 1 above).

Regarding claim 7, Nakamura teaches the limitations of claim 1, which claim 7 depends on. Nakamura further teaches:
wherein the tread portion is provided with a plurality of the second tie bars, and in at least one of the plurality of the second tie bars, a width in a direction perpendicular to a longitudinal direction thereof gradually decreases from one of the middle blocks connected therewith to one of the second shoulder blocks connected therewith (Fig. 2, See Image 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP-2010173459) as applied to claim 1 above, and further in view of Hikita (US-20120018067), using the applicant provided original document and attached translation.
Regarding claim 3, Nakamura teaches the limitations of claim 1, which claim 3 depends on, but does not particularly teach the tread portion having a tyre rotational direction where the tie bars are inclined in such a direction, however, Hikita, in a similar field of endeavor, motorcycle tires for rough terrain, teaches:
wherein the tread portion is bound with an intended tyre rotational direction, and each of the first tie bars and the second tie bars is inclined toward a heel side in the tyre rotational direction as it goes from a side of the one of the tread edges to a side of the tyre equator ([0089]; Fig. 3, R). Hikita teaches the tie bars connecting the shoulder and middle blocks being in the claimed orientation, which would be obvious to apply to the tie bars of Nakamura which are already almost in the correct orientation, Nakamura is just lacking a rotational direction.


Regarding claim 4, Nakamura in view of Hikita teaches the limitations of claim 3, which claim 4 depends on. Nakamura further teaches:
wherein each of the first tie bars and the second tie bars is inclined at an angle in a range of from 20 to 80 degrees with respect to a tyre circumferential direction (Fig. 2, See Image 1 above).

Regarding claim 5, Nakamura in view of Hikita teaches the limitations of claim 4, which claim 5 depends on. Nakamura further teaches:
wherein the angle of each of the second tie bars is smaller than the angle of each of the first tie bars (Fig. 2, See Image 1 above). This modification would be obvious to make with a slight change of shape modification.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of of the claimed container was significant. 
In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 10, Nakamura teaches the limitations of claim 1, which claim 10 depends on, but does teach the tread portion being bound with a tyre rotational direction, however, Hikita, in a similar field of endeavor, motorcycle tires for rough terrain, teaches:
wherein the tread portion is bound with an intended tyre rotational direction ([0089]; Fig. 3, R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread portion of Nakamura to incorporate the teachings of Hikita and include a tyre rotational direction. The purpose, as stated by Hikita, being the axial rigidity and circumferential rigidity of the connected blocks can be effectively increased ([0086], lines 7-9).

With the combination made above, Nakamura further teaches:
each of the second tie bars is connected with a block wall on a heel side in the tyre rotational direction, as seen above, of a respective one of the second shoulder blocks (Fig. 2, See Image 1 above).

Regarding claim 11, Nakamura in view of Hikita teaches the limitations of claim 10, which claim 11 depends on. Nakamura further teaches:
wherein a width of a connecting portion of each of the second tie bars with a respective one of the second shoulder blocks is in a range of from 0.30 to 0.70 times a width in the tyre axial direction of the block wall of a respective one of the second shoulder blocks (Fig. 2; See Image 1 above). This modification would be obvious to make with a slight change of size modification.

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP-2010173459) as applied to claim 1 above, and further in view of Rooney (U.S. Patent No. 6401774), using the applicant provided original document and attached translation.
Regarding claim 8, Nakamura teaches the limitations of claim 1, which claim 8 depends on, but does not teach the height of each of the tie bars being less than 0.5 times the height of each middle block, however, Rooney, in a similar field of endeavor, tires for rough terrain that can be used for bikes, teaches:
wherein a height of each of the tie bars is not more than 0.5 times a maximum height of each of the middle blocks (Col. 7, lines 30-40; Fig. 5, #53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tie bars of Nakamura to incorporate the teachings of Rooney and make the height less than half the middle .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP-2010173459) as applied to claim 1 above, and further in view of Maeda (US-20140209227), using the applicant provided original document and attached translation.
Regarding claim 9, Nakamura teaches the limitations of claim 1, which claim 9 depends on, but does not teach the width of the connecting portions of the second tie bars being larger than the width of the connecting portions of the first tie bars, however, Maeda, in a similar field of endeavor, motorcycle tires for rough terrain, teaches:
wherein each of the first tie bars and the second tie bars has a connecting portion with a respective one of the middle blocks, and a width of the connecting portion of each of the second tie bars is larger than a width of the connecting portion of each of the first tie bars. Maeda has alternating tie bars where every other tie bar has a larger connecting width than the other tie bars (Fig. 2), so applying this limitation to the rejection of claim 1 by Nakamura above would teach the limitations of claim 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tie bars of Nakamura to incorporate the teachings of Maeda and have the width of the connecting portions of the second tie bars being larger than the width of the connecting portions of the first tie 

(A) Combining prior art elements according to known methods to yield
predictable results;

"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).

"The combination of familiar elements according to known methods is likely to be
obvious when it does no more than yield predictable results." KSR Int'l Co. v.
Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claims 12-20 are rejected under some combination of Nakamura (JP-2010173459), Hikita (US-20120018067), Rooney (U.S. Patent No. 6401774), and Maeda (US-20140209227), using the applicant provided original document and attached translation.
Claims 12-20 consist entirely of repeated limitations from claims that have already been rejected as seen above, the only changes being that they are dependent on different claims. Since there is no reason why any of the relevant limitations cannot 
Claim 12 is the rejection for claim 3 but dependent on claim 2 instead of claim 1.
Claim 13 is claim 6 dependent on claim 2.
Claim 14 is claim 6 dependent on claim 3.
Claim 15 is claim 6 dependent on claim 4.
Claim 16 is claim 6 dependent on claim 5.
Claim 17 is claim 7 dependent on claim 2.
Claim 18 is claim 7 dependent on claim 3.
Claim 19 is claim 7 dependent on claim 4.
Claim 20 is claim 7 dependent on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748